U NITED S TATES N AVY –M ARINE C ORPS
             C OURT OF C RIMINAL A PPEALS
                         _________________________

                             No. 201600401
                         _________________________

                 UNITED STATES OF AMERICA
                                  Appellee
                                     v.

                         CESIMARIE F. WEE
           Hospital Corpsman First Class (E-6), U.S. Navy
                             Appellant
                      _________________________

 Appeal from the United States Navy-Marine Corps Trial Judiciary

        Military Judge: Colonel Paul H. McConnell, USMCR.
  Convening Authority: Commander, Navy Recruiting Command,
                       Millington, Tennessee.
 Staff Judge Advocate’s Recommendation: Lieutenant Commander
                     Neil D’Arco, JAGC, USN.
  For Appellant: Lieutenant Commander Ryan C. Mattina, JAGC,
                                USN.
 For Appellee: Captain Brian L. Farrell, USMC; Lieutenant James
                     M. Belforti, JAGC, USN.
                      _________________________

                         Decided 30 March 2017
                         _________________________

Before C AMPBELL , R UGH , and G ROHARING , Appellate Military Judges
                       _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                     _________________________

   PER CURIAM:
   At an uncontested special court-martial, a military judge convicted the
appellant of a willful dereliction of duty specification and an impersonating
various commissioned officers specification—violations of Articles 92 and 134,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 892 and 934 (2012).
                        United States v. Wee, No. 201600401


The convening authority approved the appellant’s adjudged sentence of 30
days’ confinement, reduction to pay grade E-3, forfeiture of $600.00 pay per
month for 3 months, and a bad-conduct discharge.
   We have considered the record of trial, the appellant’s sole assignment of
error—that her punitive discharge is inappropriately severe—and the
government’s response. We conclude the findings and sentence are correct in
law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Arts 59(a) and 66(c), UCMJ.
                                     I. BACKGROUND
    During an active-duty assignment at Navy Recruiting District New York,
between July 2013 and December 2014, the appellant recruited applicants for
commissioning into the Navy Medical Corps. In the process, she intentionally
fabricated and falsified parts of 33 applicant packages by knowingly
impersonating six actual Navy doctors: one Captain, two Commanders, and
three Lieutenant Commanders. Without knowing or attempting to verify
whether any of the 33 applicants had disqualifying medical issues, she
inserted fraudulent information into their personal medical histories and
medical examination histories—DD Forms 2807-1 and 2808—to ensure their
favorable medical screening and selection for commissioning. Her efforts
included documenting physical and audiology examinations that never
occurred, altering the doctor’s comments and recommendations sections of
the forms to reflect “no medically disqualifying condition” or “medically
qualified for commission,”1 and falsifying portions of the medical forms to
make it appear that further, otherwise requisite, examinations were not
actually necessary.
                                      II. DISCUSSION

    We review sentence appropriateness de novo. United States v. Lane, 64
M.J. 1, 2 (C.A.A.F. 2006). “Sentence appropriateness involves the judicial
function of assuring that justice is done and that the accused gets the
punishment he deserves.” United States v. Healy, 26 M.J. 394, 395 (C.M.A.
1988). This requires our “individualized consideration of the particular
accused on the basis of the nature and seriousness of the offense and the
character of the offender.” United States v. Snelling, 14 M.J. 267, 268 (C.M.A.
1982) (citation and internal quotation marks omitted). Despite our significant
discretion in reviewing the appropriateness and severity of an adjudged
sentence, we may not engage in acts of clemency. United States v. Nerad, 69
M.J. 138, 146 (C.A.A.F. 2010).


   1   Prosecution Exhibit 1 at 3.



                                            2
                    United States v. Wee, No. 201600401


    The appellant repeatedly falsified official documents that are necessary in
the important oversight and waiver process for evaluating potentially
disqualifying medical conditions of commission applicants. These actions
placed the health of 33 applicants and the careers of the impersonated
doctors at risk. On these facts, demonstrating an abuse of the trust and
authority the appellant possessed as an officer recruiter, we have little
trouble concluding that a bad-conduct discharge is a proper component of her
sentence. With individualized consideration of the appellant, the nature and
seriousness of her offenses, her record of service, and all the matters within
the record of trial, we find the adjudged sentence appropriate.
                              III. CONCLUSION
    The findings and sentence, as approved by the convening authority, are
affirmed.
                                       For the Court



                                       R.H. TROIDL
                                       Clerk of Court




                                      3